Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 20 December 1811
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
                     Monsieur, 
                      
                         
                        20 Xbre 1811.
          
		  
		  J’ai eu l’honneur de vous adresser ces jours derniers une Lettre assez étendue que Mr Barlow veut bien vous envoyer par la Frégate des Etats-Unis La Constitution.
          
		  J’apprends aujourd’hui que cette même Frégate portera en Amérique Mr 
                     de Correa de Serra, Portugais distingué, l’un des meilleurs Correspondans de notre classe à l’Institut, et qui Serait comme vous également bien placé à la premiere.
          quand nous avons eu l’honneur de vous nommer Associé étranger, nous êtions Classe des Sciences morales et politiques. C’était une troisieme espece d’Académie qui valait bien les deux autres, où vous êtiez un membre très éminent, et où Mr de Correa Se serait aussi  
                     fort bien trouvé.
          L’Histoire nous reste: C’est une très belle attribution. Pour ne la point perdre, nous n’en abusons pas; et même nous en usons gueres. Cependant la Classe S’est une fois Souvenue que cette noble Science 
                     êtait de Son domaine, et elle ne S’y est pas montrée inférieure à ce qu’on devait attendre d’elle.
          C’est encore un genre d’étude où Mr de Corréa se ferait remarquer.
          S’il n’était pas déja de notre Société philosophique de Philadelphie, je prendrais la liberté de le recommander à elle et à vous comme bien digne d’y entrer.
          Mais à ce titre, il vous est déja connu et affilié.
          
                     S’il reste aux Etats-Unis, il Sera pour eux une Excellente acquisition.
          S’il passe au Bresil, après avoir Sejourné aux Etats-Unis, il y portera l’estime que votre nation et votre liberté inspirent, et le tendre interet que mérite la douceur de votre Gouvernement.
          Vous verrez bientôt que c’est un homme qui n’avait pas besoin que je vous le recommandasse
          Je crois que c’est moi qui avais besoin qu’il Sût que je vous Suis extrêmement attaché, et que vous m’accordez quelque bienveillance.
          Je vous renouvelle l’hommage de mon respect.DuPont (de Nemours)
         
          Editors’ Translation
          
            
                     Sir, 
                      
                        20 December 1811.
            
		  
		  I had the honor of sending you a few days ago a rather lengthy letter that Mr. Barlow is going to forward by way of the United States frigate The Constitution.
            
		  I found out today that this same frigate will carry to America 
                     Mr. Corrêa da Serra, a distinguished citizen of Portugal, one of the best correspondents in our class at the Institut, and a man who, like you, would have been equally well placed in the first class.
            When we had the honor to elect you a foreign associate, we were the class of the moral and political sciences. This was a kind of third academy, as good as the other two, of which you were a very eminent member, and into which Mr. Corrêa would also have fit perfectly.
            History remains with us, which is a precious responsibility. In order not to lose it, we do not abuse it; indeed, we hardly use it at all. However, the class remembered that this noble science was once within its scope, and it has proved equal to what was expected of it.
            This is another field of study in which Mr. Corrêa would have been noticed.
            If he were not already a member of our philosophical society in Philadelphia, I would take the liberty of recommending him to you and to the society as a man very worthy of joining it.
            But he is already known to and affiliated with you.
            If he stays in the United States, he will prove to be an excellent acquisition by your country.
            If he goes to Brazil after spending some time in the United States, he will
                      take with him the esteem inspired
			 by your nation and your liberties, and the tender interest merited by the mildness of your government.
            You will soon see that he is a man who does not need a recommendation from me
            I would want him to know that I am very attached to you, and that you look kindly upon me.
            I renew my regards and my respect.
                     DuPont (de Nemours)
          
        